DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.        A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on February 21, 2021 has been entered.

Response to Amendment

3.        In an amendment dated, February 21, 2021, claims 1-7, 9-17, 19 and 20 are amended. Currently claims 1-20 are pending.


Election/Restrictions
4.        Newly submitted claim(s) 1-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original independent claim 1, 11, and 20 recites gaze tracking of a user and identifying an input modality character type based on location of users gaze and displaying said input modality based on location of users gaze. However the now newly amended independent claims recites gaze tracking of a user; based upon the gaze tracking data, a location within the application of a gaze of the user's and identifying a keyboard having a keyboard layout corresponding to the character type and based upon the application, and displaying keyboard having the keyboard layout at a location corresponding to the position of the hand of the user.
In other words display position of input modality/ keyboard was based on users gaze as shown in Paragraph 0023 was originally presented invention; however newly amended claim limitation recites said input modality/ keyboard is displayed at a location corresponding to the position of the hand of the user as shown in Paragraph 0019-0021 which is different embodiment. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim1-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion

5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENYAM KETEMA/Primary Examiner, Art Unit 2626    
          03/23/2021